Citation Nr: 1427666	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

4.  Entitlement to a rating in excess of 10 percent for reflux esophagitis with diverticulosis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified at a July 2011 videoconference hearing.  A transcript of the hearing is of record.

In April 2011, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  VA audiological examinations show that at its most severe, the Veteran's service-connected bilateral hearing loss was manifested by Level I impairment in the right ear and Level III impairment in the left ear.

2.  The preponderance of the evidence does not show limitation of flexion of the right knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability. 

3.  The preponderance of the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability. 

4.  The Veteran's reflux esophagitis with diverticulosis, has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code 6100 (2013).

2.  The criteria for a rating higher than 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2013).

3.  The criteria for a rating higher than 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  The criteria for a disability rating in excess of 10 percent for reflux esophagitis with diverticulosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7327-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

The RO's April 2007 and May 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The May 2008 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and of the different types of evidence available to substantiate his claims for higher ratings.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  Although the May 2008 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the claims were last readjudicated by way of a December 2012 supplemental statement of the case (SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in April 2011 for the Veteran to receive current VA examinations in support of his increased rating claims.  As directed by the April 2011 remand, the Veteran was afforded VA examinations in April and May 2011. The Board notes that the examinations were adequate as they was predicated on a review of the claims file, as well as physical examinations, and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal. Therefore, the Board finds that the April 2011 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in a December 1992 rating decision.  A 0 percent ( noncompensable) rating was assigned effective September 1, 1992.  The noncompensable rating has since been continued.  The Veteran filed the instant claim for an increased rating in March 2007.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

During the appeal, VA examined the Veteran in April 2007, August 2008 and April 2011 to determine the nature and severity of his bilateral hearing loss disability.

On April 2007 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
45
45
40
LEFT
5
10
65
65
60

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the April 2007 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

On August 2008 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
40
45
45
LEFT
5
15
65
55
60

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the May 2009 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

The Veteran testified at a January 2011 hearing that his hearing had worsened since his last examination and that his hearing aids nor longer work as they used to.

At an April 2011 VA audiological examination, the examiner noted the Veteran's report of having trouble understanding soft voices (such as women or children) or those with accents due to his service-connected hearing loss disability.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
35
40
50
LEFT
10
15
70
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  The exceptional pattern of hearing impairment applies to the left ear.  38 C.F.R. § 4.86(b).  Under Table VIA, the Veteran would be assigned a Level III impairment.  As this is higher than the Level of impairment under Table VI, the numeral is increased to Level III for the left ear. When Level III for the left ear and Level I for the right ear are applied to Table VII, the results do not warrant an a compensable rating based on the April 2011 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).
  
In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, on April 2011 VA examination, the examiner elicited from the Veteran that he had difficulty hearing soft voices or those with accents as a result of his bilateral hearing loss disability.  Thus, the April 2011 examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating here, as demonstrated above. 

Chondromalacia Patella of the Right and Left Knees

Historically, the RO's December 1992 rating decision granted service connection for right and left chondromalacia patella.  The right and left chondromalacia patella were each assigned initial 10 percent evaluations.  The 10 percent ratings have since been continued.  The Veteran filed the instant claim for increased ratings in March 2007.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

On VA examination in May 2007, the Veteran reported that he was a mail carrier and that his route entails lots of walking up and down.  He stated that knees creaked, cracked and stiffened easily after even brief sedentary positioning such as a car ride.  He did not describe the knees giving way or locking, but he did state that there was definite fatigability and lack of endurance with prolonged weight-bearing activities.  He did not take any medications or receive any treatment for the problem.  He did not use any prosthetic or assistive devices.  He denied any episodes of dislocation or recurrent subluxation.  

Physical examination revealed that the Veteran walked with somewhat of a stiff gait.  There were no deformities of the knees or increased heat or redness.  The ligaments were intact bilaterally with negative Lachman and negative drawer sign.  McMurray sign was negative bilaterally.  Flexion of both knees, both active and passive, was to 90 degrees comfortably and to 125 degrees with increasing stiffness.  Repetitive range of motion did not alter range of motion or induce additional discomfort.  The Veteran was able to do a deep knee bend, but it was quite painful beyond 90 degrees, bilaterally.   

On VA examination in August 2008, the Veteran reported that his knees hurt on a daily basis with occasional pain and swelling.  He had to change work duties so that he could drive more on his postal route.  Currently, he had pain in his knees five days each week.  He did not use any assistive aides for walking.  He denied any deformity, weakness, giving way, effusion, locking or instability.  He indicated that there was stiffness in both knees and swelling in the right knee.  He denied any episodes of dislocation or subluxation.  He denied any flare-ups or inflammation of the knees.  Physical examination of the right knee revealed active and passive flexion to 112 degrees to with pain beginning at 80 degrees.  Upon repetitive use, flexion was limited to 80 degrees.  Physical examination of the left knee revealed active and passive flexion to 122 degrees to with pain beginning at 100 degrees.  There was no additional loss of flexion of the left knee upon repetitive use.  Active and passive extension of the right knee was to 10 degrees with no additional loss upon repetitive use.  Active and passive extension of the left knee was to 0 degrees with no additional loss upon repetitive use.  There was effusion, tenderness and painful movement of the right knee and tenderness and painful movement of the left knee.  There were no signs of Osgood-Schlatters Disease.  There was no evidence of crepitation, clicks/snaps, grinding, instability, patellar abnormality or meniscus abnormality of either knee.

The Veteran testified at the January 2011 hearing that he had instability of the knees, a symptom that was not shown in the August 2008 examination.

On VA examination in May 2011, the Veteran reported daily pain in both knees.  He stated that the knees will occasionally buckle on him.  He denied any deformity, weakness, giving way, effusion, locking or instability.  He indicated that there was stiffness in both knees and swelling in the right knee.  He denied any episodes of dislocation or subluxation.  He denied any flare-ups or inflammation of the knees.  Flexion of the left knee was to 110 degrees and extension was to 0 degrees.  Flexion of the right knee was to 100 degrees with extension to 10 degrees.  The examiner noted pain on motion of both knees but there was no additional limitation of motion after repetitive use.  There was effusion, tenderness, painful movement and pain at rest of the right knee and tenderness, painful movement and pain at rest of the left knee.  There were no signs of Osgood-Schlatters Disease.  There was no evidence of crepitation, clicks/snaps, grinding, instability, patellar abnormality or meniscus abnormality of either knee.  X-rays of the knees showed mild narrowing of the left medial compartment, but were otherwise unremarkable.  The Veteran indicated that he continued to be employed on a full-time basis as a postal worker.    

The Board finds that a rating greater than 10 percent for the service-connected right and left knee disabilities is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Flexion of both knees was to 125 degrees with pain and to 90 degrees comfortably on VA examination in May 2007.  On VA examination in January 2011, flexion of the right knee was to 112 degrees with pain beginning at 80 degrees and extension was to 10 degrees.  Flexion of the left knee was to 122 degrees with pain beginning at 100 degrees.  On VA examination in May 2011, flexion of the right knee was to 100 degrees with extension to 10 degrees and of the left knee, flexion was to 110 degrees with extension to 0 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

As for instability, although the Veteran contends that he experiences his knees occasionally buckling, the VA examination reports do not reveal any objective evidence of instability of either knee.  Thus, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  Thus, a separate rating based on recurrent subluxation or lateral instability of the right and left knees under Diagnostic Code 5257 is not warranted. 

As there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in either knee.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent ratings presently assigned. 

In summary, the Board finds that initial evaluations in excess of 10 percent are not warranted for either knee at any time during the course of the appeal.

Reflux Esophagitis with Diverticulosis

Service connection has been established for reflux esophagitis with diverticulosis with a 10 percent disability rating.  The Veteran filed the instant claim for an increased rating in March 2007.

The Veteran's reflux esophagitis with diverticulosis is evaluated under Diagnostic Codes 7346 (hiatal hernia) -7327 (diverticulosis).  The Board finds that the disabilities of reflux esophagitis with diverticulosis appear to both be accounted for by Diagnostic Code 7346, for hiatal hernia.  

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health. A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

On VA examination in May 2007, the examiner noted that the Veteran had a recent colonoscopy and was told that it was unremarkable with no evidence of any disease process.  The Veteran had no lower gastrointestinal complaints, stating that his bowels were normal.  He did not describe any constipation or diarrhea.  His appetite was excellent.  His weight was stable.  He did, however, have frequent heartburn associated with nausea and sometimes vomiting.  Prilosec helped with his symptoms.  He did not describe any true epigastric pain, hematemesis or melena.  The gastroesphageal reflux disease-like symptoms did not affect his day-to-day occupation or recreational activities.  Physical examination of the abdomen revealed that it was soft with no organ enlargement or masses.  There was some tenderness in the upper abdomen.  Weight was recorded at 191.5 pounds which the Veteran stated was his normal weight.  

On VA examination in May 2008, the Veteran reported that occasionally, when he eats, he will have a bowel movement within 5-10 minutes.  He did not have constipation.  He used Prilosec for acid control.  Currently, he had upper gastric burning associated with stress, exertion, bending over, upon eating certain foods and a lack of food.  He reported that he will get diarrhea two times every week.  He indicated the presence of nausea and vomiting less than once a week.  He experienced esophageal distress accompanied by substernal pain several times a week.  He stated that he had a history of heartburn or pyrosis several times a week.  He denied a history of regurgitation or hematemesis or melena.  He did experience esophageal dilation twice in the past 12 months.  Physical examination revealed that he was in overall good health.  There were no signs of anemia.  His weight was recorded as 190 pounds.  There were no signs of significant weight loss or malnutrition.  Abdomen examination was normal.  The Veteran was employed full-time as a postal worker.  

The Veteran testified at the January 2011 hearing that he experienced more frequent diarrhea than was reported in the August 2008 VA examination.

On VA examination in May 2011, the Veteran reported that he will eat and at times he will have a bowel movement.  Foods with oil cause diarrhea and that whenever he eats he has to be close to a bathroom in case he has a bowel movement.  He indicated that he has had several incidents where he soiled his underpants.  He did not receive any current treatment for his gastrointestinal disorder.  He indicated the presence of nausea every week and vomiting less than once a week.  He did not have a history of constipation.  He experience diarrhea several times a week.  He indicated intestinal pain which he described as colicky, crampy and with spasms which occur daily.  He also reported experiencing bloating, flatulence and fatigue.  Physical examination revealed that he weighed 190 pounds with no change in weight.  His overall health was noted to be good.  The examiner noted that there were no signs of significant weight loss or malnutrition.  There were no signs of anemia.  There was not fistula.  There was no abnormal mass or tenderness.  Examination of the abdomen was normal.  There were no noted complications.  The Veteran worked full-time as a postal worker.

Numerous private treatment records show treatment for various disorders to include gastrointestinal complaints.  In particular, an August 2012 treatment record documents shows that the Veteran's gastroesophageal reflux symptoms "wax and wane" and that the Veteran takes Prilosec as needed. 

The Veteran's reflux esophagitis with diverticulosis has, at various times during the appeal period, demonstrated symptomatology such as diarrhea, heartburn, nausea, some vomiting and some substernal pain.  The Board finds that these complaints are credible and consistent with the evidentiary record.

However, the criteria for a higher 30 percent rating require that the Veteran's reflux esophagitis with diverticulosis symptoms be productive of considerable impairment of health.  Here, the Veteran has not directly alleged considerable impairment of health, or described any significant impairment of activities of daily living due to his reflux esophagitis with diverticulosis.  The VA examination reports demonstrate that the Veteran's weight has remained steady.  Additionally, the Veteran has been described as well-developed and well-nourished.  There has been no showing or suggestion of anemia or other impairment of health other than experiencing the  symptomatology described above.   Thus, the Board finds by a preponderance of the evidence that the Veteran does not meet the criteria for a rating greater than 10 percent for reflux esophagitis with diverticulosis during the appeal period.  Thus, the claim for a rating greater than 10 percent for reflux esophagitis with diverticulosis is denied.


Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service connected disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for chondromalacia patella of the right knee is denied.

A rating in excess of 10 percent for chondromalacia patella of the left knee is denied.




A rating in excess of 10 percent for reflux esophagitis with diverticulosis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


